DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/482,510, application filed on 07/31/2019.  Claims 1-17 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/31/2019 and 02/22/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by STICHOWSKI et al. (US PG Pub No. 2014/0285209).

7.          With respect to claim 1, STICHOWSKI teaches:
a charging flap switch (see charging flap micro switch, paragraph [0023]);
a charging stop switch (terminating charging operation by closing electrical connection, paragraph [0014]);
a main controller that operates in a sleep mode or a wake-up mode and controls charging of a battery of the electric vehicle (see wakeup line for charging socket and EV charging process, paragraph [0012]);
load switch that detect an on-state or off-state of the charging flap switch and an on-state or off-state of the charging stop switch (checking whether charging socket is closed or open, paragraph [0025]);
a power supply unit that supplies power to the main controller (see connection to an external power supply, paragraph [0025]); and
an auxiliary controller that enables or disables the power supply unit (see controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]),
wherein, in a case in which the main controller operates in the sleep mode, when the auxiliary controller detects the on-state of the charging flap switch and the on-state of the charging stop switch or detects the on-state of the charging flap switch and the off-state of the charging stop switch, the auxiliary controller enables the power supply unit to (wakeup line for charging socket and EV charging process, paragraph [0012]).

8.          With respect to claim 2, STICHOWSKI teaches:
wherein, when the main controller detects the on-state of the charging flap switch and the off-state of the charging stop switch, the main controller transmits a signal for turning on a main power supply of the electric vehicle to the outside (controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

9.          With respect to claim 3, STICHOWSKI teaches:
wherein the charging flap switch is connected to a charging flap and a motor that opens or closes the charging flap (controller for start charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

10.          With respect to claim 4, STICHOWSKI teaches:
wherein, when the main controller detects the on-state of the charging flap switch, the main controller generates a control signal such that the motor opens the charging flap (controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

11.          With respect to claim 5, STICHOWSKI teaches:
wherein, in a case in which the main controller is in the wake-up mode, the auxiliary controller maintains an enabled state of the power supply unit (wakeup line for charging socket and EV charging process, paragraph [0012]).

12.          With respect to claim 6, STICHOWSKI teaches:
(see load and battery, controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

13.          With respect to claim 7, STICHOWSKI teaches:
wherein the load switches include a first load switch and a second load switch,
wherein the first load switch is disabled when the second load switch is enabled, the second load switch is disabled when the first load switch is enabled, the first load switch is connected to the main controller, and the second load switch is connected to the auxiliary controller (see load and switch, controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

14.          With respect to claim 8, STICHOWSKI teaches:
a first switch unit (see charging flap micro switch, paragraph [0023]) that receives a first control signal from the outside; 
a first control unit that receives the first control signal through the first switch unit; a second switch unit that receives a second control signal from the outside (see controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]); 
a second control unit that is woken up by the first control unit and receives the second control signal through the second switch unit (see control line and wakeup line for charging socket and EV charging process, paragraph [0012]); and
(see charging flap micro switch, paragraph [0023]),
wherein, when the second control unit is woken up by the first control unit, the second control unit disables the first switch and enables the second switch (wakeup line for charging socket and EV charging process, paragraph [0012]).

15.          With respect to claim 9, STICHOWSKI teaches:
wherein the first control signal is a control signal for instructing to start charging or a control signal for instructing to finish charging (controller for start charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

16.          With respect to claim 10, STICHOWSKI teaches:
wherein, when the first control signal is the control signal for instructing to start charging, the first control signal has a falling edge that falls from a first voltage value to a second voltage value (checking signal at line, rising or falling edge).

17.          With respect to claim 11, STICHOWSKI teaches:
wherein, when the first control unit recognizes the falling edge, the first control unit wakes up the second control unit in a sleep state (wakeup line for charging socket and EV charging process, paragraph [0012]).

18.          With respect to claim 12, STICHOWSKI teaches:
(see charging flap micro switch, paragraph [0023]), a first control signal, which is a control signal for instructing to start charging or a control signal for instructing to finish charging, from an electric vehicle (controller for to start, or to continue or terminate charging and/or closing charging flap to end charging, paragraphs [0013-0025]);
detecting, by an auxiliary controller in a wake-up state, the first control signal input through the first switch unit (see control line and wakeup line for charging socket and EV charging process, paragraph [0012]);
enabling, by the auxiliary controller, a power supply uni(see controller for terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]); 
disabling, by the main controller, the first switch unit and enabling a second switch unit (terminating by controller the charging and/or closing charging flap to end charging, paragraphs [0013-0025]); and 
controlling, by the main controller, charging of the electric vehicle when the main controller detects a second control signal input through the second switch unit (controller the charging and/or closing charging flap to end charging, paragraphs [0013-0025]),
wherein the control signal for instructing to start charging is a signal that indicates that an on-state of a charging flap switch (see charging flap micro switch, paragraph [0023]) and an on-state of a charging stop switch are detected, and 
the control signal for instructing to finish charging is a signal that indicates that the on-state of the charging flap switch and an off-state of the charging stop switch are (charging and/or closing charging flap to end charging, by way of control signal paragraphs [0013-0025]).

19.          With respect to claim 13, STICHOWSKI teaches:
transmitting, by the main controller, a signal for turning on a main power supply of the electric vehicle to the outside in a case in which the first control signal is the control signal for instructing to finish charging (controller for continuing or terminating charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

20.          With respect to claim 14, STICHOWSKI teaches:
generating, by the main controller, a control signal for causing a motor, which opens or closes a charging flap, to open the charging flap in a case in which the first control signal is the control signal for instructing to start charging (controller for start charging and/or closing charging flap to end charging, paragraphs [0013-0025]).

21.          With respect to claim 15, STICHOWSKI teaches:
wherein, in a case in which the main controller is woken up, the power supply unit maintains an enabled state (wakeup line for charging socket and EV charging process, paragraph [0012]).

22.          With respect to claim 16, STICHOWSKI teaches:
the first switch unit is disabled when the second switch unit is enabled (see paragraphs [0009]-[0015], [0021]-[0029]); and
the second switch unit is disabled when the first switch unit is enabled (see paragraphs [0009]-[0015], [0021]-[0029]).

23.          With respect to claim 17, STICHOWSKI teaches:
the control signal for instructing to start charging is a signal having a falling edge (checking signal at line, rising or falling edge); and
the control signal for instructing to finish charging is a signal having a rising edge (checking signal at line, rising or falling edge).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851